Citation Nr: 1429159	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with mood disorder not otherwise specified and alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to March 1970, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In an October 2010 Decision Review Officer decision, the RO increased the Veteran's rating to 30 percent.  This did not satisfy the Veteran's appeal.

In a March 2011 statement in lieu of VA Form 646, the Veteran's representative stated that the Veteran desired a Board hearing at the RO in St. Petersburg, Florida.  However, the Veteran withdrew the request for a Board in a September 2011 statement.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

Throughout the period of the claim, the occupational and social impairment from the Veteran's psychiatric disability has more nearly approximated deficiencies in most areas than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 70 percent initial rating, but not higher, for PTSD with mood disorder not otherwise specified and alcohol dependence have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in April 2008 correspondence sent prior to the initial adjudication of the claim. 

The Board is also satisfied that VA has complied with its duty to assist the Veteran.  In this regard the Board notes that the Veteran's service treatment records (STRs), buddy statements, and post-service VA medical records are of record.  Further, the Veteran was afforded a July 2008 VA examination that is adequate for rating purposes because it addressed all applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The Veteran has not alleged and the evidence does not otherwise indicate that the disability has significantly increased in severity since that examination.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Posttraumatic stress disorder (PTSD) (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
                         
Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  The assigned GAF score does not determine the disability rating VA assigns, but it is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).                                          

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a 10 percent rating for PTSD with mood disorder not otherwise specified, effective March 19, 2008.  In an October 2010 RO decision during the pendency of the claim, alcohol dependence was recognized as a component of the disability and the rating was increased to 30 percent, effective March 19, 2008.  

For the reasons explained below, the Board has determined that the Veteran's PTSD with mood disorder not otherwise specified and alcohol dependence warrants a 70 percent rating throughout the period of the claim.

VA Medical Center records show that when the Veteran was seen in February 2008, he reported symptoms of depression, anger, irritability, nightmares, and poor sleep that began after returning from Vietnam in 1968 and had continued ever since.  The Veteran was mildly dysphoric, casually dressed, cooperative, with normal speech, goal directed thought, and no hallucinations, delusions, suicidal or homicidal ideation.  He was assigned a GAF score of 50.  According to a March 2008 VA Medical Center treatment note, the Veteran was assigned a GAF score of 50, noting he had nightmares, cried sometimes, with mildly to moderately depressed mood, broad range of affect, difficulty falling and staying asleep, poor appetite, and trouble concentrating.  He stated that he "would be better off dead."  

An April 2008 VA psychiatry note indicates that the Veteran was in "ok" mood, with goal-directed thought processes, no hallucinations, delusions, suicidal or homicidal ideations.  He was alert, fully oriented, with memory intact, and sufficient judgment and insight.  The Veteran was assigned a GAF score of 55 and treatment was planned for mood swings and irritability.

In a July 2008 VA examination, the Veteran reported being hospitalized in service for attempting suicide, stating that he intended to die because he could not adjust to the transition after Vietnam.  The Veteran lived with his wife and reported good relationships with their three children and eight grandchildren.  He noted that he retired in 2000 and spent time fishing, golfing with his cousin, doing housework, and cooking.  He recounted a suicide attempt in 1971, and reported that he continued to consider suicide sporadically when having emotional episodes.  The Veteran noted that he had outbursts of anger and used to attack people when drinking that he perceived as authoritarian.  The Veteran reported variable moods, sleeping about five hours per night, variable appetite, sufficient energy and concentration, frequent irritability, suicidal ideation, and violent nightmares that scared his wife. 

The July 2008 VA examiner found the Veteran cooperative, fully oriented, neatly groomed, with slow, clear, monotone speech, irritable attitude, bland affect, neutral mood, hyperarousal, avoidance, paucity of ideas, no delusions, angry outbursts, partial insight, insufficient sleep due to nightmares, and no obsessive or ritualistic behavior, panic attacks, or homicidal thoughts.  The examiner assigned a GAF score of 58, noting the Veteran was emotionally distant, aloof, and preferred to be left alone.  The VA examiner found the Veteran's PTSD symptoms were mild or transient with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress because he seemed to be enjoying retirement, had relationships with children and grandchildren, and assisted in running the home with hobbies and tasks.

In October 2008, the Veteran's wife, D.K., submitted a statement because she did not believe the Veteran would discuss his symptoms.  D.K. reported that the Veteran had changed since he returned from Vietnam, did not like to speak about Vietnam, and was remorseful because he survived although many of his friends had died.  She reported that he attacked a friend without provocation because he was startled when friends yelled at him from behind.  D.K. noted that he had frequent, violent nightmares that gave her bruises and a black eye; she thought he was going to kill her once when she woke up with his hands around her neck but was not afraid of him during the day.  D.K. further noted that the Veteran would quickly withdraw and become moody, which eventually prevented them from maintaining social friendships.  They also stopped going to the movies because he cried and became angry while watching a movie with a helicopter scene.  The Veteran's wife stated that her children "found that it was easier not to count on their dad to be there for their special moments," because of he would have angry outbursts or isolate himself.  D.K. also noted that the Veteran was obsessive about protecting the home and family and often walked through the house and outside to look for intruders; she stated that while on vacation he stayed awake for several nights to stand guard after hearing a gunshot.  He also became anxious and agitated when watching the news about Iraq.

According to VA Medical Center treatment notes from May 2008 to October 2010, the Veteran received GAF scores ranging from 50 and 55.  The VA treatment notes indicate the Veteran had consistent symptoms of nightmares, difficulty sleeping, depression, anxiety, mood swings, irritability, and was fully oriented with linear, logical, and goal-directed thought, "ok" to "semi-good" mood with broad range of affect, no evidence of psychosis, hallucinations, or delusions, and denied suicidal or homicidal ideation.  

After careful review of the evidence, the Board finds that the occupational and social impairment from the service-connected PTSD with mood disorder not otherwise specified and alcohol dependence has more nearly approximated with deficiencies in most areas than reduced productivity and reliability throughout the period of the claim.  The record reflects that the Veteran's PTSD symptoms created deficiencies in family relations, judgment, and mood due to suicidal ideation, obsessional rituals which interfered with routine activities, near-continuous depression affecting the ability to function appropriately, and impaired impulse control (such as unprovoked irritability with periods of violence).  Evidence of record supports that the Veteran's symptoms have included suicidal ideation, depressed mood, hypervigilant night patrols, violent nightmares, irritability, and mood swings which affected his ability to maintain relationships.  Additionally, the Veteran's GAF scores between 50 and 55 indicate moderate to severe symptoms and impairment in several areas.  The Board acknowledges that the July 2008 VA examiner opined that the Veteran's PTSD is productive of mild or transient symptoms rather than deficiencies in most areas.  Never the less, the evidence of record, in particular the lay evidence from the Veteran's wife, supports a finding that a 70 percent rating is warranted throughout the period of the claim.  

A higher rating is not warranted because the impairment does not more nearly approximate total occupational and social impairment.  Throughout the period of the claim, there is no evidence that the Veteran exhibited symptoms of gross impairment of thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss.  Rather, the Veteran exhibited clear, linear thought, performed housework and cooked, was fully oriented with memory intact, and had no delusions or hallucinations.  At most, evidence of record indicated that the Veteran exhibited some violence while sleeping, but his wife stated she did not feel unsafe while he was awake, and suicidal ideation although the Veteran noted he would not go through with such plans because of his family and religious beliefs.  In addition, he has maintained relationships with family members.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 70 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected PTSD with mood disorder and alcohol dependence, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of nightmares, difficulty sleeping, anxiety, depression, mood swings, angry outbursts, obsessional rituals, hypervigilance, irritability, suicidal ideation, and difficulty maintaining effective relationships are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board notes there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the PTSD with mood disorder and alcohol dependence has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 70 percent schedular rating is warranted for the disability.


ORDER

An initial 70 rating for PTSD with mood disorder not otherwise specified and alcohol dependence is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


